Case 5:11-cr-00146-SMH-MLH Document 825 Filed 04/30/20 Page 1 of 6 PageID #: 3855



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

  UNITED STATES OF AMERICA                          CRIMINAL ACTION NO. 11-00146-12

  VERSUS                                            JUDGE S. MAURICE HICKS, JR.

  JASON SIMON                                       MAGISTRATE JUDGE HORNSBY

                                  MEMORANDUM ORDER

         Before the Court is a pro se Motion for Appointment of Counsel and for

  Compassionate Release filed by Defendant Jason Simon (“Simon”).                See Record

  Document 818. Simon’s pro se motion was filed on April 15, 2020. The Federal Public

  Defender’s Office notified the Court on April 17, 2020 that its office would not be enrolling

  on behalf of Simon. Appointment of counsel is not required in this instance under the

  Criminal Justice Act. See U.S. v. Whitebird, 55 F.3d 1007 (5th Cir. 1995). The Court has

  also reviewed the record and declines to use its discretionary power to appoint counsel

  in this matter. Therefore, Simon’s request for appointment of counsel is denied.

         The Court will now move to Simon’s request for compassionate release to home

  confinement, which the Government opposes. See Record Document 823. Simon is

  serving a 360 month term of imprisonment for conspiracy to advertise child pornography,

  in violation of 18 U.S.C. §§ 2251(d)(1) and (e). See Record Document 590. He was

  sentenced for such offense on August 2, 2012. See Record Document 587. He is

  presently serving his sentence at the FCI Seagoville.         In his motion, Simon seeks

  compassionate release due to the COVID-19 pandemic and cites several “extraordinary”

  and “compelling” circumstances, including: (1) 80% blindness in his right eye, 20%

  blindness in his left eye, and a possible glaucoma diagnosis; (2) a colonoscopy screening
Case 5:11-cr-00146-SMH-MLH Document 825 Filed 04/30/20 Page 2 of 6 PageID #: 3856



  which revealed blood in his stool; and (3) high cholesterol and hypertension. Record

  Document 818 at 1-2.

         A judgment of conviction, including a sentence of imprisonment, “constitutes a final

  judgment and may not be modified by a district court except in limited circumstances.”

  Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United

  States Code, Section 3582(c) provides that the court “may not modify a term of

  imprisonment once it has been imposed,” except in three circumstances:

         (1)    upon a motion by the Bureau of Prisons or the defendant for
                reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);

         (2)    “to the extent otherwise expressly permitted by statute or by Rule 35
                of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
                3582(c)(1)(B); or

         (3)    where the defendant was sentenced based on a retroactively
                lowered sentencing range, 18 U.S.C. § 3582(c)(2).

  In this case, Simon moves to modify his sentence under 18 U.S.C. § 3582(c)(1)(A). Under

  this section, the court may reduce a sentence “if it finds that extraordinary and compelling

  reasons warrant such a reduction” and “that such a reduction is consistent with applicable

  policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

         Prior to 2018 only the Director of the Bureau of Prisons (“BOP”) could file Section

  3582(c)(1)(A) motions, also known as compassionate release motions.               In 2018,

  Congress passed and President Trump signed the First Step Act, which among other

  actions, amended the compassionate release process. Under the First Step Act, Section

  3852(c)(1)(A) now allows prisoners to directly petition courts for compassionate release.

  However, before filing compassionate release motions, prisoners must exhaust their

  administrative remedies in one of two ways:



                                         Page 2 of 6
Case 5:11-cr-00146-SMH-MLH Document 825 Filed 04/30/20 Page 3 of 6 PageID #: 3857



         (1)    prisoners may file a motion with the court after fully exhausting all
                administrative rights to appeal the BOP's decision not to file a motion
                for compassionate release, or

         (2)    prisoners may file a motion with the court after requesting release
                and there has been “the lapse of 30 days from the receipt of such
                request by the warden of the defendant’s facility, whichever is
                earlier.”

  18 U.S.C. § 3852(c)(1)(A). The administrative exhaustion provision of the First Step Act

  is set out in mandatory terms. It permits a court the authority to reduce a defendant’s

  sentence only “upon motion of the defendant after the defendant has fully exhausted all

  administrative rights to appeal . . . or the lapse of 30 days from the receipt of such a

  request by the warden of the defendant’s facility.” Id. The statute sets forth no exceptions

  to this mandatory statutory exhaustion requirement.

         Here, Simon does not allege that he sought relief from the BOP prior to the filing

  of the instant motion. The Court is well aware of the effects of the COVID-19 pandemic

  and the risk at all BOP facilities. Yet, Section 3852(c)(1)(A) does not provide this Court

  with the equitable authority to excuse Simon’s failure to exhaust his administrative

  remedies or to waive the 30-day waiting period. Accordingly, the Court does not have

  authority at this time to grant the relief Simons requests. See, generally, Ross v. Blake, -

  -- U.S. ---, 136 S.Ct. 1850, 1856–57 (2016) (reviewing the Prisoner Litigation Reform Act

  and explaining that “mandatory [statutory] language means a court may not excuse a

  failure to exhaust”; This is because “a statutory exhaustion provision stands on a different

  footing. There, Congress sets the rules—and courts have a role in creating exceptions

  only if Congress wants them to. For that reason, mandatory exhaustion statutes . . .

  establish mandatory exhaustion regimes, foreclosing judicial discretion.”); but see




                                         Page 3 of 6
Case 5:11-cr-00146-SMH-MLH Document 825 Filed 04/30/20 Page 4 of 6 PageID #: 3858



  Valentine v. Collier, No. 20-20207, 2020 WL 1934431, at *8 (5th Cir. Apr. 22, 2020)

  (Judge Higginson, concurring). 1

           The Court shares Simon’s concerns about the effect of the COVID-19 outbreak in

  BOP facilities. However, those concerns are not being ignored by the BOP or this Court.

  Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act (“CARES

  Act”), Pub. L. No. 116-136, “expand[s] the cohort of inmates who can be considered for

  home release.” Pursuant to that provision of the CARES Act, on April 3, 2020, United

  States Attorney General William Barr issued a memorandum instructing the BOP to

  maximize transfer to home confinement “all appropriate inmates held at FCI Oakdale, FCI

  Danbury, FCI Elkton, and similarly situated BOP facilities where COVID-19 is materially



  1   In his concurring opinion, Judge Higginson stated:

                    Second, our reasoning on PLRA’s exhaustion requirement does not
           foreclose federal prisoners from seeking relief under the First Step Act’s
           provisions for compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i).
           Though that statute contains its own administrative exhaustion requirement,
           several courts have concluded that this requirement is not absolute and that
           it can be waived by the government or by the court, therefore justifying an
           exception in the unique circumstances of the COVID-19 pandemic. See,
           e.g., United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *4–
           5 (S.D.N.Y. Apr. 14, 2020) (holding that, “[d]espite the mandatory nature of
           [the statute’s] exhaustion requirement,” the exhaustion bar is “not
           jurisdictional” and can therefore be waived); United States v. Smith, No. 12
           Cr. 133 (JFK), 2020 WL 1849748, at *2–3 (S.D.N.Y. Apr. 13, 2020) (citing
           cases); see also Vigna, 2020 WL 1900495, at *5–6 (identifying the
           difficulties of the First Step Act exhaustion question while ultimately
           deferring a ruling until the petitioner exhausted his remedies); but see
           United States v. Raia, 954 F.3d 594 (3rd Cir. 2020); United States v.
           Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1,
           2020).

  Valentine, 2020 WL 1934431, at *8.




                                          Page 4 of 6
Case 5:11-cr-00146-SMH-MLH Document 825 Filed 04/30/20 Page 5 of 6 PageID #: 3859



  affecting operations.” See Memorandum from Attorney General William Barr to Director

  of Bureau of Prisons, Increasing Use of Home Confinement at Institutions Most Affected

  by COVID-19 (April 3, 2020), available at https://www.justice.gov/file/ 1266661/download

  (last visited 4/20/2020). The BOP is actively executing the mandate to immediately

  review all inmates who have COVID-19 risk factors. This Court believes the BOP is

  uniquely situated to perform such reviews in the first instance to determine if some type

  of release, removal, or furlough is appropriate. The better judgment in this instance is to

  allow the BOP’s established process a chance to work.

        Additionally, Simon has moved for relief under Section 3582(c)(1)(A), which

  requires extraordinary and compelling reasons that warrant a reduction that is consistent

  with applicable policy statements issued by the Sentencing Commission. The Sentencing

  Guidelines policy statement appears at Section 1B1.13. Application Note 1 to the policy

  statement identifies medical condition of the defendant as an extraordinary and

  compelling reason when:

        The defendant is suffering from a terminal illness (i.e., a serious and
        advanced illness with an end of life trajectory); or

        The defendant is suffering from a serious physical or medical condition,
        suffering from a serious functional or cognitive impairment, or experiencing
        deteriorating physical or mental health because of the aging process, that
        substantially diminishes the ability of the defendant to provide self-care
        within the environment of a correctional facility and from which he is not
        expected to recover.

  U.S.S.G. § 1B1.13, Application Note 1(A). Simon bears the burden of showing he meets

  the criteria for compassionate release. See United States v. Heromin, No. 8:11-CR-550-

  T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019). Simon’s proffered reasons

  of (1) 80% blindness in his right eye, 20% blindness in his left eye, and a possible



                                         Page 5 of 6
Case 5:11-cr-00146-SMH-MLH Document 825 Filed 04/30/20 Page 6 of 6 PageID #: 3860



  glaucoma diagnosis; (2) a colonoscopy screening which revealed blood in his stool; and

  (3) high cholesterol and hypertension fail to meet the standard for compassionate release

  based upon medical condition of the defendant. Moreover, his motion appears to be

  based on self-diagnosis and provides no support from a medical provider.

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that Simon’s pro se Motion for Appointment of Counsel and for

  Compassionate Release (Record Document 818) be and is hereby DENIED. He has

  failed to exhaust his administrative remedies as required by the statute. Further, on the

  showing made, he has not demonstrated extraordinary and compelling reasons for a

  sentence modification.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 30th day of April, 2020.




                                        Page 6 of 6
